Citation Nr: 1448137	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  04-34 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for polysubstance abuse. 

2.  Entitlement to service connection for residuals of a traumatic brain injury (TBI). 

3.  Entitlement to service connection for a low back disorder. 

4.  Entitlement to service connection for bronchitis. 

5.  Entitlement to an initial compensable disability rating for service-connected herpes simplex.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at law


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active duty service from March 1987 to September 1989 and from February 1993 to April 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decisions by the Atlanta, Georgia Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for polysubstance abuse, residuals of a TBI, low back disorder, and bronchitis; and granted service connection for herpes simplex and assigned an initial noncompensable disability rating, effective May 6, 2008.

In September 2014, the Board remanded the matter for further development, and the case has been returned to the Board for appellate consideration. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, in September 2014, the Board remanded this matter for further development.  Although the case was returned to the Board in October 2014, none of the requested actions had been completed.  Accordingly, the case must be remanded for development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The following is the Board's September 2014 remand and instructions.  
The Board's finds that further development is necessary to ensure that a thorough and complete record has been developed prior to further appellate review of the claims for service connection for polysubstance abuse; residuals of TBI; low back disorder; and bronchitis, and claim for an initial compensable evaluation for service-connected herpes simplex.  Specifically, to schedule the Veteran for a VA psychiatric examination to determine whether his polysubstance abuse has been caused or aggravated by his service-connected schizophrenia; obtain outstanding documents referenced by the Veteran's attorney in a July 2014 letter to VA that might contain relevant evidence that is supportive of the above-cited service connection and initial rating claims; and, to schedule the Veteran for a VA examination to determine the current severity of his service-connected herpes simplex.   

Polysubstance Abuse Claim-VA psychiatric examination

The Veteran seeks service connection for polysubstance abuse.  The Veteran's attorney has asserted that the Veteran's polysubstance abuse (i.e., alcohol, cocaine and marijuana abuse) are inextricably intertwined with his claim for service connection for an acquired psychiatric disorder.  (See Veteran's attorney's January 2013 written argument to VA, received and uploaded to the Veteran's Virtual VA electronic claims file on January 14, 2013, at pg. 3).  

The record is replete with reference to the Veteran's alcohol, cocaine and marijuana use.  (See March 2011 VA examination report).  The Board notes that as a general matter, VA law and regulations preclude an award of direct service connection for disability that originated due to substance abuse, as this is deemed to constitute willful misconduct on the part of the claimant.  38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. § 3.301(b), (d) (2014); VAOPGPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999).  The United States Court of Appeals for the Federal Circuit, however, has held that there can be compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a Veteran's service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  The Court indicated that veterans could only recover if they can 'adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder.  Id. at 1381.

In view of the Board's favorable determination regarding the Veteran's claim for service connection for schizophrenia in the decision above, the RO should reconsider the Veteran's claim for service connection for polysubstance abuse as secondary thereto.  In doing so, the RO should schedule the Veteran for a VA psychiatric examination to determine whether it is at least as likely as not the service-connected schizophrenia caused or otherwise aggravated the Veteran's alcohol, cocaine and marijuana abuse. 

Outstanding Documents and VA examination-Herpes Simplex

Outstanding Documents

In a June 2014 statement to VA, the Veteran's attorney indicated that the reason that the Veteran had failed to report to an October 2013 VA examination scheduled in conjunction with his claim for an initial compensable disability rating for herpes simplex was because he was incarcerated.  The Veteran's attorney referenced attached documents.  There are, however, no documents attached to the Veteran's attorney's June 2014 letter to VA.  Thus, as these outstanding documents might contain potentially relevant evidence with respect to the claims for service connection for residuals of a traumatic brain injury; low back disorder and bronchitis and initial rating claim, the RO should request that he re-submit them to VA.  

VA examination-Herpes Simplex

In correspondence received at the RO in July 2014, the Veteran's attorney stated that due to the Veteran's incarceration, he was not able to attend a VA examination scheduled in October 2013 for his service-connected herpes simplex.  As it appears that the Veteran is now able to attend, a new VA examination should be scheduled to determine the current severity of the Veteran's service-connected herpes simplex.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran's attorney and request that he re-submit the associated documents referenced by him in a written statement to VA, dated June 30, 2014.  If the documents are not available, documentation of this fact should be added to the Veteran's VBMS claims file. 

2.  Schedule the Veteran for a VA psychiatric examination to determine whether it is at least as likely as not the service-connected schizophrenia caused or otherwise aggravated the Veteran's alcohol, cocaine and marijuana abuse?  If aggravation is found, the examiner should objectively quantify the degree of aggravation above and beyond the level of impairment had no aggravation occurred. 

All opinions and conclusions expressed must be supported by a complete rationale. A complete rationale should be provided for any opinion(s) expressed. If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation and what evidence is necessary to provide the requested opinion. 

3.  Schedule the Veteran for a VA dermatology examination to determine the nature, severity and extent of his service-connected herpes simples.  The examiner should review the Veteran's VBMS electronic claims file prior to the examination, and the report should state that such review has been accomplished.  All indicated tests should be accomplished and all clinical findings should be reported in detail.  Thereafter, the examiner should address the following: 

a. Specific findings should be made with respect to the location, size, and shape of the herpes simples lesions and associated scarring (if any) with a detailed description of any associated symptoms, including pain or tenderness as well as the presence of any disfigurement.

b. Color photographs should be taken of the area of the Veteran's body that has been affected by the service-connected herpes simples, in order to demonstrate any current scarring or residuals.

c. The examiner should discuss the presence or absence over time (including extent and severity), of ulceration, exfoliation, itching, crusting, disfigurement and systemic or nervous manifestations due to the Veteran's service connected herpes simplex.  The shape, color, and extent, including a description of the size of each exposed and non-exposed affected area, for each area of the service-connected herpes lesions, if any, should also be noted, as well as the degree of disfigurement. The examiner should note the percentage of the entire portion of the Veteran's body and the percentage of the exposed areas of his body that are affected by his service-connected herpes simplex.

d. The examiner should also note whether any exudation, itching or exfoliation due to the service-connected herpes simplex is shown, as well as the extent of the limitation of function of any affected body part.  The examiner should record, with reference to pertinent pharmacy records showing prescriptions and refills, whether the Veteran has used medication for his service-connected herpes simplex, and whether he is currently using medication for such, and, if so, the extent to which the herpes simplex was/is ameliorated thereby. Also, the examiner should note whether the service-connected herpes simplex has required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs at any time, including during the previous 12-month period.

4.  Then, after ensuring compliance with the instructions above, and undertaking any additional development deemed necessary, readjudicate the claims for service connection for polysubstance abuse; residuals of a traumatic brain injury; low back disorder; bronchitis; and, an initial compensable disability rating for service-connected herpes simplex.  Readjudication of the initial rating claim should include consideration of "staged" ratings. See Fenderson v. West, 12 Vet. App 119 (1999).
If any decision remains adverse to the Veteran, issue a supplemental statement of the case to the Veteran and his attorney and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



